Case 5:18-cv-00208-FMO-KK Document 41-17 Filed 08/19/19 Page 1 of 1 Page ID #:308


   From:                     Sara Gunderson
   To:                       "Robert Chandler"; "M R-N"
   Subject:                  RE: Love v. Cardenas - Settlement & Motion for Summary Judgment
   Date:                     Tuesday, October 16, 2018 10:46:14 AM
   Attachments:              image001.jpg


   Good morning,

   I have been on the phone with Mr. Cardenas’s daughter this morning, and defendant Cardenas is displeased that the global settlement cannot be reached due
    to Ms. Arriaga’s refusal to sign the settlement contract (or her unexplained absence in the face of two weeks of settlement negotiations). As all parties are
    aware, Plaintiff will only accept a global settlement between all parties to dispose of the suit; so Mr. Chandler, if you can reach Ms. Arriaga today to sign the
    settlement agreement and forward it to me before 4 pm then we can work towards dismissing the lawsuit. However, if 4 pm comes and Ms. Arriaga’s
    settlement contract is not signed and delivered, then Plaintiff will move for summary judgment. Thus, the offer to globally settle this lawsuit for $9K expires
    today at 4 pm.

   Sincerely,
   Sara Gunderson, Esq.


   From: Sara Gunderson
   Sent: Monday, October 15, 2018 9:28 PM
   To: 'Robert Chandler' <ChandlerLawFirm@outlook.com>; 'M R-N' <monyrod760@gmail.com>
   Subject: Love v. Cardenas - Settlement & Motion for Summary Judgment

   Good evening,

   I have prepared the motion for summary judgment. Judge Olguin is not requiring a joint motion in this case (he did not provide the extra order), so after
    Plaintiff files, defendant will have 30 days to respond, and then plaintiff will have 15 to reply. I imagine he did not provide the joint motion order because Mr.
    Cardenas is pro per, but guessing is neither here nor there.

   I would prefer that we settle in lieu of motion practice, but I don’t want this going to trial, so I’m going to be filing the motion for summary judgment by 4 pm
    tomorrow if I don’t receive the signed settlement documents beforehand. I just wanted to apprise you and request that you send the settlement documents
    if settlement by all is truly desired.

   Best,
   Sara

   Sara Gunderson
   Attorney
   SaraG@PotterHandy.com
   Ph: (858) 375-7385
   Fx: (888) 422-5191
   POTTER HANDY, LLP
   Mailing Address:                                 PH-BUILD3.png
   P.O. Box 262490
   San Diego, CA 92196-2490
   Delivery Address:
   9845 Erma Road Suite 300
   San Diego, CA 92131
   The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any
   unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in error, please reply to the sender and destroy all
   copies of the message. To contact us directly, send to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this E-mail was not intended or written to be
   used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.
